DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 and 23 are pending.
Allowable Subject Matter
Claims 1-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Fischer et al., EP0770953 A2, teaches a personal date/time notary device is embodied in a token device such as a "smart card". The portable notary device includes an input/output (I/O) port, which is coupled to a single integrated circuit chip. The I/O port may be coupled to a conventional smart card reading device which in turn is coupled to a PC, lap-top computer or the like. A tamper resistant secret private key storage is embodied on the chip. The private key storage is coupled to a processor which, in turn, is coupled to a permanent memory that stores the program executed by the processor. At least one clock is embodied on the card. A second clock and a random value generator are also preferably coupled to the processor. The device combines digital time notarization into a digital signature operation to ensure that a time stamp is always automatically present. The user does not need to be involved in any additional decision making as to whether time stamping is necessary.
Yu et al., US 20170168520 A1, teaches an integrated circuit such as an SOC (or even a discrete chip system) including one or more local timebases in various locations. The timebases may be incremented based on a high frequency local clock that may be 
The prior art of record does not teach individually or combination “at a second instant, reading second time data from the clock and corresponding to the first time data incremented by the clock as a function of a first duration between the first instant and the second instant”,  “incrementing, by the terminal or a remote server, the first time data as a function of the first duration between the first instant and the second instant to generate third time data; comparing the second time data with the third time data”, and “wherein the second time data is read in a contactless manner by means of the communications channel” in conjunction with other limitations in claims 1, 21 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187